706 S.E.2d 235 (2011)
HARCO NATIONAL INSURANCE COMPANY
v.
GRANT THORNTON LLP.
No. 441P10.
Supreme Court of North Carolina.
February 3, 2011.
Barbara B. Weyher, Raleigh, for Grant Thornton LLP.
Richard R. Nelson, II, Pittsburgh, PA, for Grant Thornton LLP.
Mary Hulett, Raleigh, for Harco National Insurance Company.
David C. Wright, III, Charlotte, for Rosemont Reinsurance Ltd.
Gregory J. Simon, for Rosemont Reinsurance Ltd.
*236 Kerrin M. Kowach, Pittsburgh, PA, for Grant Thornton LLP.

ORDER
Upon consideration of the petition filed on the 12th of October 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd of February 2011."